ORDER
The Court on January 30, 2015, having Ordered JAMES P. MADDEN of KEARNEY, who was admitted to the bar of this State in 1990, to provide to the Office of Attorney Ethics all outstanding account reconciliations and other documents requested within sixty days;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply;
And good cause appearing;
It is ORDERED that JAMES P. MADDEN is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES P. MADDEN pursuant to Rule 1:21-6, shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JAMES P. MADDEN be restrained and enjoined from practicing law during the period of his suspension; and it is further
*438ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that JAMES P. MADDEN comply with Rule 1:20-20 dealing with suspended attorneys.